DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,208,267. Although the claims at issue are not identical, they are not patentably distinct from each other because each teach an apparatus and method of a food handling device having a metering hopper, singulator, pick-belt conveyor having compartments, and a loading machine as depicted in both claim listings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, III U.S. Patent Application Publication No. 2002/0060129.
Claims 1 and 5, Cooper, III teaches a food product handling device 10 for de-linked tubular food products 22 Abstract, the handling device 10 comprising: a metering hopper 12 configured to receive and deliver de-linked tubular food products; a singulator 18 for orienting the tubular food products 22 in a single-file line with little or no overlap; a launcher 14 for supplying the randomly and loosely oriented tubular food products 22 from the metering hopper 12 to the singulator 18; and a pick belt conveyor 50 receiving the de-linked tubular food products 22 from the singulator 18 into respective product compartments positioned along said pick belt 72, and transporting the de-linked tubular food products 22 to a loading machine 20; the singulator 18 configured to allow only one unit of the tubular food products 22 to move through the singulator 18 at a time P0028; and, a product sensor 36 positioned to sense product 22 before it is delivered at 15 to said pick belt 18, such sensor 36,70 delivering a signal to a controller 38 for said pick belt 18, allowing the appropriate indexing of said pick belt 72 to receive product 22 into respective product compartments of 72 as it is delivered and to operate said pick belt 72 in a nearly continuous motion movement P0026; 0035; 0041.
Claims 2 and 6, Cooper, III teaches a separator belt 68 positioned between said singulator 16 and said pick belt 72, said product sensor 70 being located to sense product on said separator belt 68 P0041.
Claims 3,7, and 12-13, Cooper, III teaches a variable incline supply conveyor 16 located within said hopper 12.
Claims 4, Cooper, III teaches said pick belt product compartment of 72 is in an extended condition when said the food product 22 is delivered thereto, said extended condition being created by an end turn of said pick belt 72 P0041.
Claim 6, Cooper, III teaches providing product to a separator 68 following said singulator 18 and thereafter to said pick belt 72, to create gaps between successive products 22.
Claim 9, Cooper, III teaches during the sensing step via 36,70, a determination is made regarding the relative position of successive food products 22 via 38.
Claim 10, Cooper, III teaches determining whether successive food products 22 are separated or closely proximate via 36,38,70.
Claim 11, Cooper, III teaches mechanically adjusting the incline of 16 P0026.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS